COURT OF CRIMINAL APPEALS
                MANDATE RECEIPT ACKNOWLEDGEMENT



Monday, January 12, 2015
Case Number AP-76,923
CUMMINGS, RICKEY DONNELL
COANo.     Tr. Ct. No. 2011-1513-C1
McLennan County, 19th District Court

Pursuant to Rule 51.2(a)(1) T.R.A.P, I, UfUSfall \\o\A3ftfA                     ,
hereby acknowledge receipt of the mandate of the Court of Criminal
Appeals on \' iLg "3D IS               in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT


ATTN: ABEL ACOSTA




                                                     RECEIVED IN
                                                   GOUffT OF CRIMINAL APPEALS
                                                         JAN 20 2015

                                                      Ab@IAcosta, Clerk